DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because the phrase “at times” in the limitation of “performing multiple acquisitions of intermediate images of a subject under analysis using alternating preparation phases, at times synchronized...” renders the limitation indefinite.  It is unclear if all of the images are synchronized with a physiological signal or if only some are “at times”.  For the purpose of advancing prosecution, Examiner will assume that all intermediate images are synchronized with a physiological signal of the subject.  Claim 1 is also rejected because it is unclear if the timestamp refers to an elapsed time “relative to” (e.g. based on) the time between the acquisitions or if it is actually the time between the previous and current intermediate image acquisition.  Claim 1 is also rejected because it is unclear what intermediate image is being referred to in the limitation “assigning each intermediate image a timestamp based on a time elapsed between an acquisition time of the intermediate image and an acquisition time of a previously acquired intermediate image” (emphasis added).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Magnetization Transfer from Inhomogeneously Broadened Lines (ihMT): Improved SC Imaging using ECG Synchronization” to Girard et al. “Girard” alone or alternatively, in view of U.S. Publication No. 2017/0213337 to Lugosi et al. “Lugosi”.  
With respect to Claims 1-2 and 5-9, Girard discloses an MRI system and method utilizing inhomogeneous magnetization transfer (ihMT) to image the spinal cord with ECG synchronization (Page 3450; Purpose and Methods).  Examiner notes that one skilled in the art would appreciate that ihMT techniques productes a total of 80-120 intermediate images (Applicant’s Specification Background).  Girard explains that one iteration of an ihMT image is calculated from 4 MT images obtained with positive and negative single-frequency saturation and other MT images correspond to a dual-frequency saturation (Page 3450; Methods).  Examiner notes that the ihMT technique as described above would include steps of acquiring multiple intermediate images of a subject under analysis using alternating preparation phases, Girard discloses where ECG physiological data and trigger instances were recorded during the scans to allow extraction of actual TR values and a retrospective data filtering strategy was used, basically finding matched-TR images (±e) within the dataset to generate the composite ihMT image (emphasis added-Page 3450; Methods).  Such disclosures are considered to read on the claimed steps of for each iteration, matching intermediate images based on timestamps being equal within a tolerance margin and producing a first candidate output image based on a function of the matched intermediate images in its broadest reasonable interpretation.  Examiner notes that the retrospective data filtering technique using “actual TR values” appears to align with Applicant’s definition a timestamp based on a time elapsed between acquisition time of the intermediate image and an acquisition time of a previously acquired intermediate image in its broadest reasonable interpretation (e.g. Paragraph [0041] of Applicant’s PG-Pub explains that a timestamp is equal to the actual repetition time TRa).  Moreover, given that more images may be matched, one skilled in the art would have been motivated to have repeated the matching and candidate image producing steps any number of times where the matching tolerance explained above (e.g. ±e), may be the same or increased.  
In other words, one skilled in the art would have found it obvious to adjust the tolerance and repeating the matching step if and when the output image was unable to be produced and/or unsatisfactory to the user in order to display a subsequent image as such a modification merely amounts to repeating previously disclosed steps with a larger tolerance.  
Alternatively, Lugosi teaches from within a similar field of endeavor with respect to medical image processing of a dataset synchronized with a physiological variable where a user may adjust a correlation threshold (e.g. tolerance) such that images previously not meeting the 
Accordingly, one skilled in the art would have been motivated to have modified the ihMT system and method described by Girard to adjust the matching tolerance (e.g. threshold) as described by Lugosi and repeat the image producing steps if and when a composite image cannot be produced (e.g. due to not met matching criteria) and/or if the user is not satisfied with result of the matching.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143) and repeating disclosed image generation steps in search of enhanced image quality.  

With respect to Claim 3, Examiner notes that the images acquired above would include a reference area (e.g. CSF region) and would also include a step of discarding (e.g. not using) images that do not produce the aforementioned match and therefore would exceed values in the reference area that would exceed a margin of error in its broadest reasonable interpretation given that Girard explains that a “zero signal” CSF enhances image quality (Page 3450; Methods, Results and Discussions).  
As for Claim 4, Girard discloses wherein the ihMT image was calculated from 4MT images including a difference of images (Page 3450; Methods).  

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the updated ground of rejection necessitated by amendment.   However, Examiner will address Applicant’s arguments which may still pertain to the rejection above.  For example, Applicant has argued that none of the references disclose or suggest the features of concepts of assigning each intermediate image with a timestamp 
As for the alternate rejection of Girard and Lugosi, Applicant argues Lugosi’s correlation parameters are not timestamps and nowhere does Lugosi disclose or suggest the concepts of matching images in two separate sets based on the temporal criterial (REMARKS, page 8).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner respectfully notes that Lugosi was merely relied upon to disclose adjusting a tolerance threshold if and when necessary.  The specific type of data Applicant argues is missing from Lugosi is taught by Girard.   
Thus, the rejection(s) have been maintained.  
New 35 U.S.C. 112(b) rejections necessitated by amendment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793